                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,

       vs.

MARCERLLA M. SCHARTON                                          4:10CR3092

                     Defendant,

        And

UNION BANK AND TRUST COMPANY,

                     Garnishee.

                                  GARNISHEE ORDER

       A Writ of Garnishment, directed to Garnishee, Union Bank and Trust Company,

Attn: Compliance & Risk Dept., Jon VanMeter, 3400 Plantation Drive, Lincoln, NE 6851,

has been duly issued and served upon the Garnishee.              Pursuant to the Writ of

Garnishment, the Garnishee filed an Answer on November 5, 2018, stating that at the

time of the service of the Writ they had in their possession or under their control property

belonging to defendant Marcella M. Scharton, ------------------, Lincoln, NE 68521.

       IT IS ORDERED that Garnishee pay over the sum of $4,642.47 from the

Defendant’s checking account number xxx3879 to the Clerk of the United States District

Court to be applied to the defendant’s restitution obligation. Payment should be made

payable to the Clerk of the United States District Court and should reference case number

4:10CR3092. Payment should be sent to the Roman L. Hruska Courthouse, 111 S. 18 th

Plaza, Suite 1152, Omaha, NE 68102.
      IT IS FURTHER ORDERED the Garnishee shall release or otherwise unfreeze all

other funds in checking accounts xxx6020, xxx6031, and savings account xxx8112, which

have been held pursuant to the Writ of Garnishment.

      The Clerk of the Court shall mail a copy of this Order to the Defendant’s attorney,

Erik W. Fern, the Garnishee, and the U.S. Attorney's Office.



      December 31, 2018.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
